Citation Nr: 1746304	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist osteoarthritis with scapholunate advance collapse and scars (previously characterized as residuals of a left wrist injury).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to a rating in excess of 10 percent prior to April 22, 2015, and a rating in excess of 40 percent from that date, for service-connected left knee osteoarthritis with patellar rupture, atrophy, and scar (previously characterized as left knee degenerative disease)

5.  Entitlement to a rating in excess of 10 percent prior to April 22, 2015, and a rating in excess of 30 percent from that date, for service-connected right knee osteoarthritis (previously characterized as right knee degenerative disease).



REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2010, January 2011 and March 2011 rating decisions of the RO in St. Petersburg, Florida. In January 2011, the Veteran filed a notice of disagreement (NOD), with respect to the November 2010 rating decision, addressing bilateral knee, left wrist and back disabilities; in February 2011, he filed an NOD with respect to the January 2011 rating decision, addressing migraine headaches; and, in April 2011, he filed an NOD with respect to the March 2011 rating decision, addressing PTSD.

In October 2012, the RO furnished the Veteran three statements of the case (SOC). The Veteran filed substantive appeals (via VA Forms 9, Appeal to Board of Veterans' Appeals), perfecting an appeal as to all claims later that month.

Because the Veteran disagreed with the initial rating assigned for PTSD and for migraine headaches, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2015, the Board dismissed the claim for service connection for a low back disability.  At that time, the  Board also remanded  claims for higher  ratings for bilateral knee disabilities, a left wrist disability, PTSD and migraine headaches.

In a December 2015 rating decision, a 30 percent rating was awarded for the right knee disability and a 40 percent rating was awarded for the left knee disability, each effective April 22, 2015.  Those disabilities were recharacterized as right knee osteoarthritis and left knee osteoarthritis with patellar rupture, atrophy, and scar, respectively, as reflected above.  Additionally, the left wrist disability was recharacterized as left wrist osteoarthritis with scapholunate advance collapse and scars, as also reflected above.  Although the agency of original jurisdiction (AOJ) has assigned higher, initial ratings for the right and left knee disabilities during the pendency of this appeal, as the Veteran was not granted the maximum available benefit (which he is presumed to seek), the claims for higher ratings (now characterized to reflect the staged ratings assigned) remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the Board notes that, while the Veteran previously was represented by private attorney Kenneth L. LaVan, in December 2016,, the Veteran granted a power-of-attorney in favor of private attorney Adam Neidenberg with regard to the claims on appeal.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file. this appeal is now being  processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's decisions addressing the higher rating claims for service-connected left wrist disability, PTSD and migraine headaches are set forth below.  The remaining claims on appeal are addressed in the Remand following the Order; these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran was right-handed, his left wrist disability involves his minor extremity for evaluation purposes.

3. Pertinent to the  March 8, 2010 claim for increase, the collective evidence indicates that the Veteran's left wrist disability has been manifested by pain, dorsiflexion limited to no less than 60 degrees and palmar flexion limited to no less than 65 degrees; however, no ankylosis of the left wrist in any position has been shown.

4.  Since the March 5, 2010 effective date for the award of service connection, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, and panic attacks occurring weekly or less often; collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

4.  Since the March 5, 2010 effective date for the award of service connection the Veteran has experienced frequent migraine headaches, but his headaches have not been shown to involve very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

5.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 10 percent for the left (minor) wrist disability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2016).

2.  The criteria for an initial rating in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411, 9413 (2016).

3.  The criteria for an initial rating in excess of 30 percent for migraine headaches are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  d.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

As regards the left wrist increased rating claim, March 2010 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).   The letter also notified the Veteran of the specific rating criteria requirements to substantiate the claims for an increased ratings for diabetes mellitus and peripheral vascular disease pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).   

Further, as the current appeal of the PTSD and migraine headaches issues emanated from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, no additional VCAA notice letter notice for the downstream higher rating issues was required under 38 U.S.C.A. § 5103A .  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the October 2012 SOCs set forth the criteria for a higher ratings for PTSD and migraine headaches (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any e claim herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in October 2010, January 2011, March 2011 and November 2015, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disabilities here at issue. 

As for the Veteran's May 2015 Board hearing, , during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal-to include those herein decided.    See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his PTSD, migraine headaches and left wrist disability and whether there were any outstanding medical records available.  See T. at p. 3-10.  .  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  .

With respect to the  Board's August 2015 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015, the Board remanded the instant claims to obtain updated VA treatment records, afford the Veteran contemporaneous VA examinations detailing the symptoms related to the disabilities on appeal, and readjudicate the case in an SSOC.  Thereafter, VA treatment records dated through July 2016 were obtained, the Veteran was afforded VA examinations in October and November 2015 and the claims were readjudicated in an August 2016 SSOC.  Although the AOJ sent the letter inviting the Veteran to provide, or provide authorization to obtain, any additional pertinent evidence, as directed,  neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  

Accordingly, the Board finds that there has been substantial compliance with the August 2015 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture. Any such error is deemed harmless and does not preclude appellate consideration of either of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in connection with a claim for a higher initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson, supra (for initial rating claims).; Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007) (for increased rating claims).
 
While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A.  Left Wrist

The Veteran's service-connected left wrist disability is currently rated as 10 percent disabling under DCs 5003-5215.  Here, the hyphenated diagnostic code indicates degenerative arthritis (DC 5003) rated on the basis of limitation of motion of the wrist (DC 5215).   See 38 C.F.R. §§  4.2, 4.27 (2016).  The disability was previously rated as 10 percent disabling under DC 5010, for traumatic arthritis.  As the Veteran is right-handed, the minor, as opposed to major, wrist disability ratings are applicable.  See 38 C.F.R. § 4.69 (2016).

DC 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2016).  During the period under consideration in this appeal, the Veteran has already been awarded the maximum disability rating of 10 percent for limitation of motion of his left wrist.  Thus, he cannot receive an increased rating under the criteria governing limitation of motion of the wrist.

However, the Veteran may still be assigned a higher disability rating per DC 5214 upon competent evidence of ankylosis of the left wrist.  Pursuant to this DC, a 20 percent disability rating is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability rating  is contemplated for ankylosis of the minor wrist in any other position, except favorable.  A maximum 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  DC 5214 (2016).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

The Board notes that recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (feld that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's left wrist disability, however, the Veteran has been assigned the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis (which, as explained, is not shown).  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is not prejudicial to the Veteran, and therefore, harmless.

The Veteran was afforded a VA examination in October 2010.  There, left wrist dorsiflexion was to 65 degrees, palmar flexion was to 70 degrees, radial deviation was to 25 degrees, ulnar deviation was to 40 degrees.  There was objective evidence of pain following range of motion testing, but repetitive-use testing did not reveal any further limitation of motion.  There was no ankylosis of the left wrist.

The Veteran was afforded a VA examination in October 2015.  There, the Veteran reported no flare-ups of his disability.  He reported trouble gripping jars and doorknobs.  Range of motion testing showed palmar flexion to 70 degrees, dorsiflexion to 60 degrees, ulnar deviation to 30 degrees and radial deviation to 15 degrees.  It was noted that inability to use the wrist in full range of motion limits manual dexterity.  Pain was noted to cause functional loss.  There was no ankylosis of the left wrist.

As noted above, the Veteran's rating of 10 percent for his left wrist disability is the maximum rating for limitation of motion, a higher rating requires a showing of ankylosis of the left wrist.  Hence, although the Board acknowledges that the Veteran experienced wrist symptoms such as pain and weakness, the functional impairment associated with these symptoms is contemplated in the assigned 10 percent rating, and the provisions 38 C.F.R. §§ 4.40  and 4.45, as well DeLuca, provide no basis for assigning a higher rating based on limited motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover as the evidence does not reflect any ankylosis of the left wrist at any time pertinent to the higher rating claim on appeal, a rating in excess of 10 percent for the service-connected left wrist disability under DC 5214 is not warranted.

B.  PTSD

The 30 percent rating for the Veteran's service-connected psychiatric disability was assigned under DC 9411 (for PTSD). However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014)).]

The Veteran was afforded a VA examination in January 2011.  There, he reported depression, sleep disturbance, flashbacks, and difficulty with mood.  The Veteran reported working as a fitness trainer until 2007, when his musculoskeletal issues became severe.  The Veteran displayed no impairment of thought process or communication.  Delusions and hallucinations were denied.  The Veteran reported flashbacks of past in-service experiences.  The Veteran reported a past suicide attempt, but reported no current suicidal ideation, plan or intent.  The Veteran displayed no memory impairment or loss.  The Veteran reported panic attacks, depressed mood, and anxiety.  He also reported poor sleep and occasional nightmares.  A GAF score of 60 with moderate difficulty in social and occupational functioning was recorded.

Another VA examination was conducted in March 2011.  Symptoms noted were depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  Additionally, difficulty in establishing and maintaining effective work and social relationships was noted.  Suicidal thoughts in 2001 were also described, but no further recent episodes of such were noted.  The examiner concluded that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was recorded.

At the May 2015 Board hearing, the Veteran reported that his anger had improved, but he continued to deal with guilt and isolation.  He stated that he does not like to be bothered.  Nightmares occurring at least once per month were described.  The Veteran reported that one of the reasons he stopped working was due to his PTSD.

The Veteran was afforded a VA examination in November 2015.  There, the examiner concluded that PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal self-care, behavior and conversation.  The Veteran reported being married for 30 years, but living apart from his wife due to her job in another state.  The Veteran denied auditory or visual hallucinations, or attempting suicide or homicide.  Symptoms noted were depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  The Veteran was pleasant at the examination and his mood was euthymic and his affect was congruent to mood.  The examiner stated that PTSD does not impact the Veteran's ability to communicate, remember, or follow instructions.  Further, the examiner stated that the Veteran's PTSD does not impact his judgment, ability to show insight, or ability to think abstractly.  It was also explained that PTSD does not impact the Veteran's ability to interact with co-workers or customers.  Finally, the examiner stated that due to some irritability associated with sleep disturbance, the Veteran may have mild difficulty adapting to changes and/or stress on the job.

VA treatment records dated throughout the period under consideration in this appeal are of record.  Those treatment records are largely congruent with the above-cited VA examination reports.  Primarily, symptoms of sleep impairment, irritability, and depression are reflected in these records, which include no evidence of gross impairment in thought processes or communication, gross inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms.

Collectively, the above-described evidence reflects that, pertinent to the claim on appeal, the Veteran's psychiatric symptoms have included anxiety, depressed mood, sleep impairment, recurring thoughts, nightmares, avoidance, and difficulty concentrating.  The Veteran has not described occupation limitations due to his PTSD symptoms. 

While such symptoms have resulted in social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation.  Here, the November 2015 examiner specifically concluded that the Veteran's symptoms resulted in only a mild impairment and that such symptoms were not severe enough to significantly limit his ability to work.  Similarly, the assigned GAF scores of 60 and 55 are consistent with no more than the level of impairment contemplated in the assigned 30 percent rating.  Under DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board finds that at no point pertinent to the March 5, 2010 effective date, Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.  As indicated, under the rating formula, such a rating is assigned for occupational and social impairment with reduced reliability and productivity. However, the evidence has shown no flattened affect, normal speech, no panic attacks more than once per week (while panic attacks were noted, such were described as occurring once per week or less), no difficulty in understanding complex commands, and no impaired judgment or thinking-symptoms listed in the rating criteria as the type and nature, extent, frequency and/or severity of symptoms indicative of the level of impairment for which the 50 percent rating is assignable.  

The Veteran was noted to have depression and anxiety-evidencing some disturbance of motivation and mood.  While the Veteran reported some thoughts about suicide in the past, he denied having such ideations at the time of all VA examinations and was found on both mental status examinations to have no suicidal ideations.  Thus, the Veteran's disturbance in mood is the only identified symptom listed among those of the type and extent, frequency or severity, as appropriate, for the 50 percent rating.  Additionally, at the November 2015 VA examination, the examiner noted that the Veteran was pleasant and his mood was euthymic.  Thus, the Board finds that any disturbance in motivation has not risen to the level of impairment contemplated in the 50 percent rating. 

The Board acknowledges that the evidence of record supports a finding that the Veteran had some problems in establishing and maintaining effective work and social relationships.  In any event, the record does not indicate that the Veteran has strained familial relationships.  Indeed, he has been married for several decades and while he lives apart from his wife, that is only because she works in another state.  While the Veteran reported that PTSD was one of the reasons he stopped working, the November 2015 VA examiner explained that the Veteran's PTSD symptoms do not impact his ability to communicate, remember, follow instructions, use judgment, show insight, think abstractly, concentrate, or interact with others.  The only occupational impairment due to PTSD symptoms was a mild difficulty adapting to changes and/or stress on the job due to sleep impairment.  That difficulty was described as mild, indicating that the impairment is not severe or even moderate.

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran's psychiatric symptoms do not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the only occupational impairment shown is a mild inability to adapt to changes or stress due to sleep impairment.  Under these circumstances, thus, the Board finds that the Veteran is not shown to have experienced symptoms of the type and extent, frequency and/or severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent rating. 

Because the Veteran's PTSD symptoms have not resulted in level of impairment contemplated in the next higher, 50 percent disability rating, it logically follows that such symptoms have not been of the type, and extent, frequency and/or or severity to warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment).

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency and/or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 50 percent rating or any even higher rating under VA's rating schedule. 

In assessing the severity of the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, his lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's psychiatric disability at any point pertinent to this appeal.  Moreover, while the symptoms reported by the Veteran clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran nor his representative is competent to establish entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).

C.  Migraine Headaches

The Veteran's headaches are rated as 30 percent disabling , under the criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in October 2010.  Migraine headaches were noted as occurring two to three times per month, with most attacks prostrating.  The usual duration of a headache was one to two days.  The Veteran noted that he has not been seen since 2003 for headaches.  It was also noted that the Veteran retired in 2003 due to age or duration of work.

The Veteran was afforded a VA examination in January 2011.  There, he reported headaches one to two times per month, lasting about one day each.  Headaches were accompanied by photophobia and phonophobia and nausea.  It was noted that headaches occur two to three times per month, with most attacks prostrating.  Headaches were not treated with continuous medication.  It was noted that usual activities are not possible during headache episodes.

During the May 2015 Board hearing, the Veteran described migraine headaches as occurring three to five times per month.  He testified that headaches can last one to two days per occurrence.  The Veteran explained that sometimes the headaches are so severe that he has to go into a room that is completely dark and silent.  He stated that those severe headaches occur three to four times per month.

The Veteran was afforded a VA examination in October 2015.  There, symptoms associated with headaches were pulsating or throbbing head pain, nausea, sensitivity to light and sound, and changes in vision.  Head pain lasts about one to two days and the location of such pain varies.  The Veteran has characteristic prostrating attacks of migraine headache pain once every month, but does not have very frequent prostrating and prolonged attacks of either migraine headache pain or non-migraine headache pain.  The examiner noted that the Veteran would find it difficult to work during a migraine, specifically a prostrating attack and the Veteran would not be able to participate in a physical activity during a migraine.

A rating in excess of 30 percent under Diagnostic Code 8100 requires migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, such has not been shown.  Indeed, very frequent completely prostrating and prolonged migraine attacks were not shown at the January 2011 VA examination.  Further, the October 2015 VA examiner explicitly stated that the Veteran does not experience very frequent prostrating and prolonged attacks of either migraine headache pain or non-migraine headache pain.

In assessing the severity of the Veteran's migraine headaches, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno, supra.  However, his lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's migraine headache disability at any point pertinent to this appeal.  To that end, while the Veteran described having headaches about four times per month, the October 2015 VA examiner specifically stated that the Veteran does not experience very frequent prostrating and prolonged attacks of either migraine headache pain or non-migraine headache pain, as required for a rating in excess of 30 percent.  Moreover, while the symptoms reported by the Veteran clearly have been considered in the evaluation of his disability, as laypersons not shown to have appropriate medical training and expertise, neither the Veteran nor his representative is competent to establish entitlement to a particular rating on the basis of lay assertions, alone.  See, e.g., Bostain, supra; Jones, supra.

D.  Other Considerations

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected left wrist disability, PTSD, or migraine headaches reflected so exceptional or so unusual a picture as to render inadequate the applicable schedular criteria for evaluating any of these disabilities, and to  warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the type, extent, and frequency or severity of described symptomatology  indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Likewise, for the left wrist disability and migraine headaches, the schedular criteria are adequate to rate the Veteran's service-connected disabilities at all pertinent points.  For the left wrist, the rating criteria consider limitation of motion and ankylosis of the wrist.  For migraine headaches, the rating criteria consider the severity and extent of migraine headaches.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, left wrist disability and migraine headaches.  As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all associated symptoms have been considered in evaluating each of the disabilities under consideration.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary, 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the Court has held that a request for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating.   whether expressly raised by a Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Board notes that, in an December 2015 rating decision, the RO awarded a TDIU and assigned an effective date of April 22, 2015.  As, prior to that as there is no evidence or argument that the Veteran has been rendered unemployable due solely to any of the disabilities under consideration, he matter of the Veteran's entitlement to a TDIU due to left wrist disability, PTSD or migraine headaches need not be addressed in conjunction the any current claim for increase.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of any higher rating for left wrist disability, PTSD or migraine headaches at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for left wrist osteoarthritis with scapholunate advance collapse and scars is denied.

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 30 percent for migraine headaches is denied.


REMAND

Unfortunately, the Board finds that further action on the bilateral knee claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Since the Board's July 2016 remand, as discussed above, the Court issued a decision in Correia, 28 Vet. App. 158, a case involving evaluation of a knee disability.  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.

The Veteran was last afforded VA examinations for his bilateral knee disabilities in 2015.  On those examinations, range of motion testing on passive motion and on weightbearing and non weight-bearing was not accomplished.  Such information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's right and left knee disabilities.

Hence, the AOJ should arrange for the Veteran to undergo VA examination of the bilateral knees by an appropriate medical professional.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  Adjudication of each claim should include consideration of whether any, or any further, staged rating of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected bilateral knee disabilities.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right and left knees (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for each knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is any ankylosis in either knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for higher ratings on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating is warranted).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


